Citation Nr: 1104620	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-47 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a pulmonary disorder to 
include asbestosis.  

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1946 to January 1948.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2009 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied service 
connection for the benefits sought on appeal.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  


REMAND

The Veteran asserts that service connection is warranted for both 
bilateral hearing loss disability and a chronic pulmonary 
disorder as he was exposed to significant inservice noise 
including firing naval guns and asbestos while serving aboard 
naval destroyers.  He advances that he has been diagnosed with a 
chronic asbestos exposure-related disorder by a private physician 
and X-ray studies.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

A May 2008 VA audiological evaluation indicates that "standard 
audiometric procedures indicate a hearing loss that is greater 
than a normal age-related hearing loss."  The report of a 
November 2008 VA audiological examination for compensation 
purposes conveys that the Veteran was diagnosed with bilateral 
sensorineural hearing loss disability.  The examiner commented 
that:

[The RO] asks the examiner to speculate as 
to the relationship between the Veteran's 
military noise exposure and his current 
hearing loss.  ...  Because there are no 
reliable audiologic information (sic) 
contained in the Veteran's C-file for the 
period of time that he was in the military, 
I cannot resolve the issue of whether or 
not the Veteran's current hearing loss was 
caused by or related to his military noise 
exposure without resort to mere 
speculation.  

In reviewing a similar factual scenario wherein VA examiners 
conveyed that they could not advance an opinion without resort to 
"mere speculation," the United States Court of Appeals for 
Veterans Claims (Court) has recently directed that:

In general, it must be clear on the record 
that the inability to opine on questions of 
diagnosis and etiology is not the first 
impression of an uninformed examiner, but 
rather an assessment arrived at after all 
due diligence in seeking relevant medical 
information that may have bearing on the 
requested opinion.  As the Secretary has 
acknowledged, this requirement inheres in 
the statutory equipoise rule as interpreted 
by the implementing regulation.  See 38 
U.S.C. §§ 5107(b); 38 C.F.R. § 3.102 
("When, after careful consideration of all 
procurable and assembled data, a reasonable 
doubt arises ... such doubt will be 
resolved in favor of the claimant.").  An 
examiner's conclusion that a diagnosis or 
etiology opinion is not possible without 
resort to speculation is a medical 
conclusion just as much as a firm diagnosis 
or a conclusive opinion.  However, a bald 
statement that it would be speculative for 
the examiner to render an opinion as to 
etiology or diagnosis is fraught with 
ambiguity.  For example, it is not clear 
whether the examiner lacks the expertise to 
render such an opinion, or whether some 
additional testing or information is 
needed, and possibly available, that would 
permit such an opinion, either of which 
would render the opinion inadequate for 
resolving the claim.  See Daves and Green, 
both supra.  Thus, before the Board can 
rely on an examiner's conclusion that an 
etiology opinion would be speculative, the 
examiner must explain the basis for such an 
opinion or the basis must otherwise be 
apparent in the Board's review of the 
evidence.  Cf. Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) (a medical opinion 
"must support its conclusion with an 
analysis that the Board can consider and 
weigh against contrary opinions").  
Furthermore, the Secretary must ensure that 
any medical opinion, including one that 
states no conclusion can be reached without 
resorting to speculation, is "based on 
sufficient facts or data."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 
(2009).  Therefore, it must be clear, from 
either the examiner's statements or the 
Board decision, that the examiner has 
indeed considered "all procurable and 
assembled data," by obtaining all tests and 
records that might reasonably illuminate 
the medical analysis.  See Daves, supra.  
When the record leaves this issue in doubt, 
it is the Board's duty to remand for 
further development.  The examiner may also 
have an obligation to conduct research in 
the medical literature depending on the 
evidence in the record at the time of 
examination.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  The phrase "without 
resort to speculation" should reflect the 
limitations of knowledge in the medical 
community at large and not those of a 
particular examiner.  Jones v. Shinseki, 23 
Vet. App. 382, 393-94 (2010).  

It is not evident from the record that the examiner's use of the 
phrase "without resort to mere speculation" in the instant 
appeal reflected "the limitations of knowledge in the medical 
community at large and not those of a particular examiner."  As 
such, the Board is of the opinion that an additional examination 
is necessary.  

With respect to the claim for service connection for residuals of 
asbestos exposure, at the October 2010 BVA hearing, the Veteran 
testified that: he was exposed to asbestos while the U.S.S. Purdy 
was being repaired in dry docks; A. S., M.D., a private 
physician, diagnosed him with asbestosis; and a VA physician 
subsequently informed him that there was nothing that could be 
done for his asbestosis.  The Veteran clarified that his private 
attorney had successful settled his claim for asbestos 
exposure-related damages.  
A June 2004 letter from G. P. K., Attorney, to the Veteran 
conveys that he had received "the physician's report on your 
chest X-ray and you have tested positive for asbestos-related 
disease."  An August 2004 VA pulmonary evaluation indicates that 
the Veteran had a "positive history of asbestos exposure" and 
"recent X-ray confirms changes in lung consistent with asbestos 
exposure."  A June 2005 VA treatment record states that the 
Veteran had a history of asbestosis.  

Clinical documentation of the Veteran's initial diagnosis of and 
treatment for asbestosis, including treatment records from Dr. 
S., are not of record.  The VA should obtain all relevant VA and 
private clinical documentation which could potentially be helpful 
in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The report of a November 2008 VA examination for compensation 
purposes states that the Veteran was diagnosed with "a minimal 
obstructive lung defect;" "changes of [chronic obstructive 
pulmonary disease];" "calcified granulomas in the hila;" and 
"pleural thickening in the left lower lobe."  The examining 
nurse-practioner commented that:

These findings are not confirmative of 
asbestosis.  Category of respiratory 
disease: obstructive respiratory, 
restrictive respiratory.  Etiology: 
Asbestos.  

The November 2008 VA examination report is unclear as to whether 
the Veteran's chronic pulmonary disorders are related to his 
claimed inservice asbestos exposure while aboard the U.S.S. 
Purdy.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
an additional VA examination would be helpful in resolving the 
issues raised by the instant appeal.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Please note that this appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  Expedited handling is requested.  Accordingly, this 
case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his bilateral hearing loss disability and 
pulmonary disorder, including that 
associated with his asbestos 
exposure-related private claim and the 
settlement thereof.  He should identify the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact A. S., M.D., and all 
other identified health care providers and 
request that they forward copies of all 
available examination and clinical 
documentation pertaining to the Veteran, 
not already of record, for incorporation 
into the claims file.  

2.  Associate with the claims folder all 
relevant VA clinical documentation 
pertaining to treatment of the Veteran 
after February 25, 2010.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, the 
Veteran should be afforded an examination 
to ascertain the nature and etiology of his 
hearing loss.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to whether any currently 
diagnosed hearing loss is related to noise 
the Veteran reports he was exposed to 
during service or is otherwise related to 
service.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

4.  After completion of the action 
requested in Paragraphs 1 and 2, the 
Veteran should be afforded an examination 
to determine whether he has residuals of 
any asbestos he was exposed to during 
service.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records and medical records dated following 
service, and offer comments and an opinion 
as to whether the Veteran has an asbestos 
related disorder.  The examiner should 
specifically state whether the Veteran has 
asbestosis.  

The examiner should also advance an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified pulmonary 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's reported inservice asbestos 
exposure; or otherwise is related to active 
service.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

